DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 11/19/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-7, the closest prior art discloses a method for producing a semiconductor device comprising: providing a carrier configured to carry at least one semiconductor chip on a first side; and dispensing a polymer onto a second side situated opposite the first side in order to produce a sealing ring as recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein the polymer is dispensed in such a way that the sealing ring produced has different heights perpendicular to the second side along its circumference (i.e. the different heights are located in a plane perpendicular to the second side and extending along the circumference as can be seen on fig. 2 of the Applicants disclosure).
Re claims 8-16, the closest prior art discloses a semiconductor device comprising: a carrier configured to carry at least one semiconductor chip on a first side; and a first sealing ring comprising a polymer on a second side situated opposite the first side as recited in independent claim 8 (see for example previous claim 8 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device wherein the first sealing ring has different heights perpendicular to the second side along its circumference (i.e. the different heights are located in a plane perpendicular to the second side and extending along the circumference as can be seen on fig. 2 of the Applicants disclosure).

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899